Citation Nr: 1216983	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  08-38 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1967 to March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the RO which, in pertinent part, denied entitlement to service connection for left ear hearing loss.  The Veteran perfected a timely appeal.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

As a final preliminary matter the Board notes that the RO's May 2008 decision also denied entitlement to service connection for tinnitus.  The Veteran perfected an appeal with respect to that issue.  However, during the pendency of the appeal, the RO, in a January 2012 rating decision, granted entitlement to service connection for tinnitus.  As such, the benefit sought has been granted in full.  Therefore, the Board finds that the Veteran's appeal has been satisfied and there remains no issue in controversy with respect to his appeal for entitlement to service connection for tinnitus.  


FINDING OF FACT

The left ear auditory threshold has not been shown to be 40 decibels or greater in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz, nor has it been shown to be 26 or greater for at least three of these frequencies; and speech recognition scores using the Maryland CNC Test have never been recorded as less than 94 percent in the left ear.


CONCLUSION OF LAW

The criteria for the establishment of service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.385 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

In this appeal, in an August 2007 pre-rating letter, the RO provided the Veteran with notice consistent with the requirements of Pelegrini regarding what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and that he should send the information describing additional evidence or the evidence itself to the VA.  This letter also provided notice as to how disability ratings and effective dates are assigned (if service connection is granted), and the type of evidence that impacts these types of determinations, consistent with Dingess.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all available records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, private treatment records, post-service VA outpatient treatment records and the results of a May 2011 VA audiological examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative.  

II.  Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran has alleged that he currently suffers from left ear hearing loss as a result of his military service.  

Service treatment records show that the Veteran was seen in February 1970 with complaints of trouble hearing from the left ear.  Service treatment records contain various audiological examinations.  Those examination reports have been reviewed and all examination reports show normal left ear hearing for VA purposes, including upon separation from service.  See 38 C.F.R. § 3.385.  
A May 2010 VA audiological consult shows that the Veteran was noted to have a history of noise exposure.  The examiner noted that in the quiet examination room, without the use of amplification, the Veteran was able to follow the conversation and gave appropriate answers to case history questions.  His hearing acuity was noted to be within normal limits through 4000 Hertz, sloping to a moderate sensorineural hearing loss at 8000 Hertz.  Tympanograms were within normal limits and word recognition scores were excellent.  The Veteran was found not to be a good candidate for hearing amplification, borderline at best.  Hearing aids were not recommended.  

A May 2011 VA examination report shows that the Veteran reported being a military security policeman at a missile site.  He also reported being overseas on a flight line around a jet and illuminating the runway with 81mm mortar fire.  He had hearing protection but reported not always wearing them.  

At the examination, a pure tone test was conducted and revealed the following:




HERTZ



1000
2000
3000
4000
Avg.
LEFT
25
25
25
25
25

Speech recognition score was 94 in the left ear.  Under the provisions of 38 C.F.R. § 3.385, the Veteran's impaired hearing is not considered a disability.  
As discussed above, there is no evidence of a diagnosed left ear hearing disability.  In order for a claimant to be granted service connection for a claimed disability, there must be evidence of a current disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection is limited to cases wherein the service incident has resulted in a disability, and in the absence of proof of a present disability, there can be no valid claim); see also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (service connection claim must be accompanied by evidence establishing the claimant currently has the claimed disability).

In reaching this determination, the Board acknowledges that the VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 5; 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for left ear hearing loss is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


